THOMPSON, J.
In this consolidated appeal, T.F., the father, and J.R.F., the mother, appeal an order of dependency. We affirm.
In reviewing an order adjudicating a child dependent, the appellate court does not conduct a de novo review of the evidence or substitute its judgment for that of the trial court. In re D.J.W., 764 So.2d 825, 826 (Fla. 2d DCA 2000). In order to adjudicate a child dependent, the trial court must find by the preponderance of the evidence that the child has been abused, abandoned, or neglected, or is at substantial risk of imminent abuse, abandonment, or neglect. Id. Because the trial court is responsible for resolving disputes in the evidence and making findings of fact, the trial court’s findings as to abuse, abandonment, or neglect will be sustained if they are supported by competent, substantial evidence. Id. Here, the testimony of the caseworker provided competent, substantial evidence to support the adjudications of dependency.
AFFIRMED.
ORFINGER and TORPY, JJ., concur.